Citation Nr: 1209194	
Decision Date: 03/12/12    Archive Date: 03/28/12

DOCKET NO.  08-14 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUE

Entitlement to service connection for a bilateral foot disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Ganz, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from August 1957 to August 1961. 

This case is before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana, which, in pertinent part, denied entitlement to service connection for bilateral foot pain/loss of range of motion. 

The claim has been re-characterized to better comport to the evidence of record.


FINDING OF FACT

A preponderance of the competent evidence is against a finding that the current bilateral foot disability is related to service.


CONCLUSION OF LAW

The criteria for service connection for a bilateral foot disability have not been met.  38 U.S.C.A §§ 1101, 1110, 1112, 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  October 2005 and March 2006 letters satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  These letters also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

After exhausting all available means, including contacting the National Personnel Record Center (NPRC) and Malmstrom Air Force Base, in June 2006, the RO made a formal finding of the unavailability of the Veteran's service treatment records (STRs).  Thus, there is a heightened obligation to assist the claimant in the development of his case.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).

The Veteran's VA medical treatment records and private treatment records have been obtained.  38 U.S.C.A. § 5103A , 38 C.F.R. § 3.159.  An adequate VA examination was conducted and opinion obtained regarding the nature and etiology of the Veteran's bilateral foot disability.  The Veteran has not argued, and the record does not reflect, that this examination is inadequate for rating purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). 

There is no indication in the record that any additional evidence relevant to the issue decided is available and not part of the claim file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009). 

Analysis

The Veteran seeks service connection for a bilateral foot disability.  He contends that his current bilateral foot disability is related to jumping off the back of an airplane onto the ground and poorly fitting shoes, and that his feet have hurt ever since service.  During service he stood on pop bottles and used Epsom salt to relieve his pain.  The Veteran has also submitted statement from his friends and family indicating that he had trouble with his feet during and after service.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d). 

Generally, to prevail on a claim of service connection on the merits, there must be competent evidence of (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence or other competent evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b). 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The Veteran currently has a bilateral foot disability.  Following separation from service in August 1961, the first medical evidence of record indicating treatment for a bilateral foot condition or problem is an April 1991 private treatment record noting that the Veteran has pain in his great toe; a diagnosis of "? DJD toe" was given.  A January 1993 private treatment record noted that the Veteran reported right foot pain for 2 years.  A September 1998 VA treatment record noted that the Veteran was given orthotics for plantar fasciitis.  He reported that since getting them his feet feel much better and he is able to walk now without difficulty.  A July 2006 private medical opinion noted that the Veteran was treated in August and September 1988 for plantar fasciitis.  A February 2007 VA examination report noted that, following a physical examination and review of x-ray studies, the Veteran was given diagnoses of gout, benign fibroma right plantar fascia, bilateral plantar fasciitis, and likely degenerative joint disease.  Finally, an April 2008 private treatment record noted that the Veteran was given an impression of chronic plantar fasciitis and heel spurs, bilaterally.  

The Veteran is competent to state that he experienced foot pain during service.  Charles v. Principi, 16 Vet. App. 370 (2002).  Furthermore, given that the Veteran's STRs are not available, the Board accepts the Veteran's statements of experiencing foot pain after injuring his feet while jumping off an airplane and wearing uncomfortable shoes as credible.   

A VA examination was conducted in February 2007.  The examiner noted a review of the claim file.  The Veteran reported that he injured his feet when jumping 6 feet onto the pavement from a taxiing plane.  He experienced foot pain bilaterally and was treated at Malmstrom AFB with shots and was told to roll his feet on Coke bottles.  He reported that he did not experience any improvement of symptoms and his pain progressed over the years.  He was not re-evaluated until the 1980s when he was treated with shots and custom orthotics.  A physical examination was conducted.  

The examiner opined that after carefully reviewing the claim file and medical literature, it is less likely than not that the Veteran's current bilateral foot condition is caused by his military service.  It is likely that he experienced an isolated episode of the condition during service.  The rationale provided for this opinion is that the Veteran's statements of in-service foot pain are consistent with plantar fasciitis (using a pop bottle to stretch the plantar fascia).  However, it is not plausible/believable that the original episode of plantar fasciitis was anything other then a self-limiting episode.  Otherwise one would have expected him to have sought followup treatment prior to 1992.  He also has diffuse arthritis involving his spine, feet, knees, and shoulders, and a history of gout.  Therefore, it is more likely that the Veteran experienced an isolated, acute, and self limiting episode of plantar fasciitis following jumping from an airplane during service, and that his plantar fasciitis became chronic around 1990.  His occupation in construction between service and the point his foot condition became chronic could be characterized as physically demanding and is etiologically related to his current diffuse musculoskeletal conditions.  

A private medical opinion dated in April 2008 notes that the Veteran reported injuring his feet 43 years ago when exiting an aircraft.  He jumped about 6 feet and noticed bilateral heel and arch pain.  A physical examination was conducted.  The physician opined that he is unable to say with certainty that the Veteran's chronic plantar fascitis was directly caused from the history given by the Veteran of jumping from an aircraft, but, the physician noted, that he is also unable to say with certainty that the injury was not caused by jumping from an aircraft.  It is certainly possible that he could have suffered an injury to his calcaneous from a fall of this height.  

Because the April 2008 private medical opinion notes only that the Veteran's current foot disability could be related to his in-service injury, it is of no probative value.  It constitutes mere speculation as to the etiology of the Veteran's bilateral foot disability.  The law provides that speculation or remote possibility is not sufficient for service connection.  38 C.F.R. § 3.102; Obert v. Brown, 5 Vet. App. 30, 33 (1993).  

Conversely, the February 2007 VA examiner supported his clear opinion that the Veteran's current bilateral foot disability is not related to service with cogent medical rationales, reviewed the entirety of the Veteran's claim file, and conducted a physical examination of the Veteran.  Thus, it is assigned great probative value. See conversely Obert, supra.

To the extent that the Veteran is asserting a continuity of symptomatology following service, he is competent to report observable symptoms such as pain.  Layno v. Brown, 6 Vet. App. 465 (1994).  Similarly, his friends and family are competent to report observing the Veteran treat his foot pain or complaining of foot pain.  The Board does not find the assertions of the Veteran, his friends, and his family that he has experienced continuous foot pain from service to the present to be credible, however, in light of the January 1993 private treatment record that notes that the Veteran reported right foot pain for only 2 years and not since he separated from service in 1961.  Furthermore, the first medical records of symptomatology related to foot pain or treatment is in 1988, which is more than 25 years after discharge.  A lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

The negative evidence in this case outweighs the positive.  As laypersons, lacking in medical training and expertise, the Veteran and his friends and family cannot provide a competent opinion on a matter as complex as the etiology of his current bilateral foot disability because they do not have medical training.  Their opinions are outweighed by the opinion provided by the February 2007 VA examiner, who is a medical professional, and who thoroughly discussed the evidence of record and the etiology of the Veteran's claimed bilateral foot disability and found that it is not related to his in-service complaints of injuring his feet.  See Jandreau, 492 F.3d at 1372.  A competent medical expert makes this opinion and the Board is not free to substitute its own judgment for that of such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991). 

The first medical diagnosis of arthritis involving the feet is in 1991, which is well after the one-year presumptive period from discharge from service; thus, service connection is not warranted on a presumptive basis.  See 38 C.F.R. §§ 3.307, 3.309.

The preponderance of the evidence is against the claim for a bilateral foot disability; there is no doubt to be resolved; and service connection is not warranted.  Gilbert, 1 Vet. App. at 57-58. 


ORDER

Entitlement to service connection for a bilateral foot disability is denied.

___________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


